Citation Nr: 1618367	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  07-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for disability of the left leg and foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2008, the Veteran testified during a video conference hearing before the undersigned acting Veterans Law Judge.  In November 2008, August 2010, and October 2013, the issues currently on appeal were remanded for additional development.  The appeal has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the October 2013 Board decision, when the Veteran originally filed his claims for service connection in February 2004, one of the disabilities claimed was peripheral neuropathy.  In rating decisions in June 2004 and July 2004, the RO characterized the issue as entitlement to service connection for "peripheral neuropathy due to Agent Orange exposure, also claimed as left leg and foot condition."  The record reflects diagnoses of peripheral neuropathy, complex regional pain syndrome of the left foot, left foot reflexive sympathetic dystrophy, and degenerative joint disease of the knees.  The Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) in his left leg and foot, which include pain.  See e.g. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The record reflects diagnoses of peripheral neuropathy, complex regional pain syndrome of the left foot, left foot reflexive sympathetic dystrophy, and degenerative joint disease of the knees.  In a July 2011 submission, the Veteran asserted that all of his claims that were pending at that time were a result of his exposure to Agent Orange.  An August 2012 rating decision reflects that service connection was granted for coronary artery disease as a result of presumed exposure to Agent Orange during service in Vietnam.  

Although the March 2012 VA examination report attributes numbness in the bilateral lower extremities to nonservice-connected residuals of a stroke in 2007, the report of examination reflects a history of peripheral vascular disease and it was noted that stents had been placed in the Veteran's lower abdomen to help circulation in his legs.  In addition, the September 2010 VA opinion notes no evidence of treatment for peripheral neuropathy symptoms, but the March 2012 VA examination report notes the Veteran had symptoms associated with peripheral neuropathy prior to the stroke, which worsened after the stroke.  Further, an April 2004 VA treatment record notes medical problems associated with his left foot and peripheral neuropathy, and a Social Security Administration (SSA) determination entered in to VBMS in September 2010 reflects disability due to peripheral neuropathy, effective in January 2004.  As such, the evidence is not adequate for a determination.  

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.309(e) (2015).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in Vietnam and is presumed exposed to Agent Orange.  At the time the Veteran filed his claims, acute and subacute peripheral neuropathy were on the list of diseases presumed service connected in veterans exposed to Agent Orange.  In addition, effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

In view of the above, the Veteran should be afforded a new VA examination with respect to the diagnosis and etiology of his lower extremity and left foot disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any diagnosed disabilities of the right leg, left leg, and foot, including neuropathy if present.  All testing deemed necessary must be conducted and the results reported in detail. 

Based on the examination and the review of the record, the examiner is asked to render the following opinions:

a.  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has lower extremity early-onset peripheral neuropathy.

b.  Whether it is at least as likely as not (at least a 50 percent probability) that disability of the right or left lower extremity, or left foot, to include peripheral neuropathy, complex regional pain syndrome of the left foot, left foot reflexive sympathetic dystrophy, and degenerative joint disease of the knees is related to his active service, to include his presumed exposure to herbicides. 

c.  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's any disability of the lower extremities or left foot is caused by or aggravated by service-connected coronary artery disease or service-connected posttraumatic stress disorder (PTSD).  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions should be expressed.  

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

